Citation Nr: 0531692	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of an initial 10 percent rating for a right 
iliac crest biopsy.  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION


The veteran served on active duty from January 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, among other things, granted 
compensation benefits under 38 U.S.C.A. Section 1151 for the 
residuals of a right iliac crest biopsy and assigned an 
initial rating of 10 percent for that disability. 

In February 1997 and January 2003 the veteran appeared and 
gave testimony at hearings before hearing officers at the RO.  
Transcripts of these hearings are of record.  The Board 
remanded this case to the RO for further development in 
November 2003.  That development having been completed, the 
case is before the Board for further appellate consideration 
at this time.  

The Board also notes at this juncture that the veteran is 
unrepresented in this matter. Over the course of his appeal, 
he has been represented by two service organizations and a 
private attorney appeared at the veteran's January 2003 
personal hearing before an RO hearing officer. The two 
service organizations withdrew their representation in 2000 
and 2002, respectively, and the private attorney never 
submitted a power of attorney. The veteran was advised in a 
June 2003 letter from the RO that his attorney had not met 
the requirements for representation before VA and that a 
power of attorney should be submitted if he desired 
representation by the private attorney. VA has not received a 
response and, as such, the veteran is unrepresented in this 
matter. 

Additionally, the veteran did not present for a hearing 
scheduled before a traveling section of the Board in 
September 2003, and did not respond to the RO's request to 
clarify his desire with respect to rescheduling such a 
hearing. As such, the veteran's request for a hearing before 
the Board is deemed abandoned and this matter is now properly 
before the Board for adjudication.




FINDING OF FACT

1.	The veteran's right hip disability is manifested by a 
well-healed tender scar on the right iliac crest, which 
causes no functional limitations in the hip or right 
lower extremity.  


CONCLUSION OF LAW

1.	An initial rating in excess of 10 percent for a right 
iliac scar, residual of a right hip biopsy, is not 
warranted under the schedular criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a January 2004 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims. This letter, in conjunction with the 
statement of the case and numerous supplemental statements of 
the case, advised him of the evidence needed to substantiate 
his claim, and of who was responsible for obtaining what 
evidence. In addition, the January 2004 notice letter 
indicated to the veteran the need to provide any evidence in 
his personal possession that pertains to the claim or, in 
other words, that the veteran should "give us everything 
you've got pertaining to your claim(s)." 

While the veteran was provided with the required notice after 
the initial adjudication of his claim, delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with several VA examinations, 
including a recent evaluation pursuant to the earlier Board 
remand.  These evaluations have provided ample clinical data 
upon which to base the adjudication of the veteran's current 
claim.  

I.	Factual Basis.  

During a VA medical examination in May 1995 the veteran 
complained of pain in the bone beneath a right iliac crest 
scar that resulted from a 1988 biopsy.  Evaluation revealed a 
4.0 by 0.1 centimeter linear scar on the right lateral hip.  
It was said that bone under the scar was very painful.  

During a February 1997 hearing at the RO the veteran related 
a long history of pain in the right hip area due to a 1988 VA 
performed bone biopsy. He said that the area was so painful 
that it rendered him unemployable.  

On a VA medical examination in September 1997, evaluation 
revealed a 4x .1-centimeter hyperpigmented linear scar on the 
right lateral hip with a 3x .3 centimeter central depression 
that was very painful to the touch.  It was said to be hard 
to determine whether the pain affected range of thigh and 
lower leg motion due to a concomitant back pain. On a further 
VA orthopedic examination conducted in December 1997, it was 
reported that there was a 5-centimeter well-healed scar over 
the right iliac crest.  The incision site itself was tender 
to palpation.  The overlying skin was otherwise normal with 
no cutaneous signs of reflex sympathetic dystrophy.  There 
was full and painless range of motion in the lower extremity 
and sensation distal and proximal to the incision is 
completely normal and symmetric to the rest of the leg.  Gait 
was normal and the veteran dressed and undressed normally and 
transferred to the examining table without difficulty.  An X-
ray of the pelvic area was normal.  The diagnosis was 
incisional pain status post iliac crest bone biopsy.  The 
examiner did not see any evidence of a specific orthopedic or 
neurologic disorder as a result of this, but only a purely 
cutaneous residual from the biopsy.  

A February 1999 VA orthopedic examination revealed a 2-inch 
long scar on the right iliac crest with tenderness in the 
area of the scar.  The skin in the area was normal with no 
edema.  Flexion of the hip was to 60 degrees, abduction to 45 
degrees, and extension to 30 degrees.  X-rays showed 
degenerative changes in both hips, greater on the right.  The 
diagnosis was degenerative joint disease of the sacroiliac 
joints.  The examiner believed that the hip pain was joint 
pain and it was unlikely to be related to the 1988 biopsy.  
After a February 1999 neurological examination the examining 
physician found no obvious neurological deficit and the 
veteran was reported to have local pain following an iliac 
crest biopsy.  The veteran was said to have no neurological 
deficit related to the biopsy.  

VA clinical records reflect occasional treatment during the 
late 1990s and early 2000s for right hip pain.  

On a VA examination of the skin conducted in January 2001 the 
veteran said that the site of his right iliac crest biopsy 
was quite painful with pressure when sitting or standing for 
prolonged periods.  Examination revealed a 5x .2-centimeter 
linear scar of the right hip that was said to be very painful 
to touch and interfering with range of motion in the leg 
secondary to pain. During a January 2001 neurological 
examination conducted on the same day as the skin examination 
discussed above, It was noted that motor strength was 4/5 in 
both legs and hip flexion was described as slightly painful 
bilaterally.  The assessment was chronic low back strain.  

Private clinical records reflect treatment in January and 
February 2001 for low back pain and pain in the right hip 
area.  His pain in the right iliac area radiated down the 
lateral aspect of the thigh, and down the back of the leg to 
the heel area.  Evaluation revealed tenderness in the 
sacroiliac area, the low back, and the spinous processes 
along the right sacroiliac joint.  The right iliac crest was 
hypersensitive, especially in the anterior aspect.  The area 
was painful to the touch, especially over the scar.  The 
diagnoses were chronic low back pain with degenerative disc 
disease and hyperesthesia over the right iliac crest status-
post bone biopsy of the iliac crest several years ago.  

During a March 2002 VA orthopedic examination the veteran 
complained of pain in the scar of a right hip biopsy site.  
He denied any particular limitation of the function of the 
right hip joint.  On evaluation there was no swelling, 
increased heat or erythema about the right hip joint.  There 
was a well-healed 5-centimeter long surgical scar in the line 
of cleavage over the anterior iliac spine.  The veteran was 
noted to respond in a histrionic manner when an attempt was 
made to palpate the area. However, later in the examination 
the examiner palpated the anterior iliac crest and the area 
of scarring without any significant response from the 
veteran.  There was full and painless range of motion in the 
right hip.  

During a January 2003 RO hearing the veteran said that his 
right hip condition was deteriorating and that he could not 
sleep on his right side or use a belt or buckle to fasten his 
trousers.  He did not currently receive treatment from the VA 
because of his dissatisfaction with VA medical care.  

On a May 2003 VA orthopedic examination the veteran again 
complained of pain at the site of his right iliac scar.  The 
veteran was noted to have no trouble undressing and the right 
iliac scar was described as well healed.  It was noted that 
there was no tenderness in the right iliac crest when the 
veteran's attention was diverted.  The scar was not tender 
and there was no keloid.  It was said that the veteran's 
problem is functional in nature.  During a May 2003 VA 
dermatology examination the scar on the right iliac crest was 
noted to be painful to the touch, but did not interfere with 
hip range of motion.  There was no adherence, inflammation, 
exfoliation, or ulceration.  

After a May 2005 VA examination with review of the claims 
folder, the examiner stated that the veteran has 
psychological problems and would not cooperate with the 
examination.  He reported that the right iliac crest scar was 
not tender, but the veteran would not allow it to be touched.  
It was said that the veteran's responses were exaggerated and 
clinically inconsistent.  Observation outside the examination 
room revealed that the veteran walked with a normal gait.  
The doctor said that the right hip scar did not render the 
veteran unemployable.  



II.	Legal Analysis.  

The criteria for evaluating scars were amended during the 
course of this appeal. 67 Fed. Reg. 49,596 (Jul. 31, 2002); 
67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions. Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The revisions of August 2002, made no 
basic change in regard to Diagnostic Code 7804. See 38 C.F.R. 
4.118, Diagnostic Code 7804 (2005)).Under both the former and 
current criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805, 
a rating is assigned based on the function of the affected 
part.  

The veteran's right iliac crest scar is, apparently, tender 
to the touch, but not consistently so.  Repeated orthopedic 
examinations conducted by the VA have either found no 
limitation of function in the right hip and lower extremity 
or have noted limitations that were attributed to a 
nonservice connected low back disability.  It is apparent 
that any existing limitation of function in the right lower 
extremity is not due to the veteran's service connected right 
iliac crest scar.  In view of the above, it is apparent that 
the veteran's scar on the right iliac crest is adequately 
reflected, under either the old or new criteria, by the 10 
percent rating assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Moreover, it is apparent from the record that the 10 percent 
rating currently in effect for the veteran's right iliac 
crest scar represents the maximum degree of disability caused 
by this scar since the date of the original grant of service 
connection.  Accordingly, staged ratings for the veteran's 
right iliac crest scar are not warranted. Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right iliac crest scar is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


